Case 3:19-cv-00343-JPG-GCS Document 31 Filed 08/21/20 Page 1 of 2 Page ID #2777




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

   SUSAN E. ARNOLD,                                )
                                                   )
                         Plaintiff,                )
                                                   )
   vs.                                             )   Cause No. 3:19-cv-00343-JPG-GCS
                                                   )
   COMMISSIONER of SOCIAL SECURITY,                )
                                                   )
                         Defendant.                )

                               ORDER for ATTORNEY’S FEES

  SISON, Magistrate Judge:

         This matter is before the Court on the parties’ Joint Motion to Award Attorney

  Fees and Costs. (Doc. 30).

         The parties agree that Plaintiff is entitled to attorney fees and expenses in the

  amount of $7,768.67.

         The Court finds that Plaintiff is the prevailing party and is entitled to an award of

  attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

  §2412(d)(1)(B). The Court further finds that the agreed upon amount is reasonable and

  appropriate. This award shall fully and completely satisfy any and all claims for fees and

  expenses that may have been payable to Plaintiff in this matter pursuant to the EAJA. Per

  the parties’ agreement, this motion does not include Plaintiff’s costs and Plaintiff may file

  a separate bill of costs.




                                               1
Case 3:19-cv-00343-JPG-GCS Document 31 Filed 08/21/20 Page 2 of 2 Page ID #2778




         The parties’ Joint Motion (Doc. 30) is GRANTED. The Court awards Plaintiff

  attorney’s fees and expenses in the amount of $7,768.67 (seven thousand, seven hundred

  sixty-eight dollars and sixty-seven cents).

         The amount awarded is payable to Plaintiff and is subject to set-off for any debt

  owed by Plaintiff to the United States. See Astrue v. Ratliff, 560 U.S. 586, 594 (2010). See

  also Harrington v. Berryhill, 906 F.3d 561, 566 (7th Cir. 2018)(holding “that a reduction of a

  litigant’s prior debts to the government by administrative offset constitutes payment to

  the prevailing party under [the] EAJA.”). However, any part of the award that is not

  subject to set-off to pay Plaintiff’s pre-existing debt to the United States shall be made

  payable to Plaintiff’s attorney pursuant to the EAJA assignment executed by Plaintiff.

         IT IS SO ORDERED.

         DATE: August 21, 2020.                                   Digitally signed by
                                                                  Magistrate Judge
                                                                  Gilbert C. Sison
                                                                  Date: 2020.08.21
                                                                  13:25:35 -05'00'
                                             _________________________________________
                                             GILBERT C. SISON
                                             United States Magistrate Judge




                                                2
